Citation Nr: 1221883	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for nonspecific ligamentous strain of the right knee.

6. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg disorder.


REPRESENTATION

Veteran represented by:	James E. Connor, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that on his substantive appeal (VA Form 9) in November 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ), sitting in Washington, DC.  In March 2012, he was sent a letter by the Board asking him to clarify the type of hearing he wanted.  He responded in April 2012 that he wanted a hearing before a VLJ via video-conference.  A hearing on appeal will be granted if a veteran, or her representative, expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2011).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).  However, this hearing must be scheduled by the agency of original jurisdiction, and so a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 
  
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


